Citation Nr: 1508651	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye injury.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for residuals of a right eye injury.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to a right eye injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2002 rating decision and a November 2010 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his June 2010 claim, the Veteran stated the he was seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include a diagnosis of PTSD.  However, the Veteran stated in his June 2010 claim that he was seeking service connection for PTSD, with "symptoms including but not limited to anxiety, depression, exaggerated startle response, and hypervigilence."  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran testified at a hearing before a local Decision Review Officer (DRO) in November 2003.  A transcript of the hearing is associated with the evidentiary record.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents contained on Virtual VA are duplicative of the evidence of record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right eye injury, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1971 rating decision denied entitlement to service connection for a right eye injury based on the determinations that there was no record of an eye injury in service, the Veteran's entrance examination noted defective vision in the right eye, an evaluation prior to discharge showed a diagnosis of microtropia, right, with amblyopia, and a VA examination diagnosed amblyopia of the right eye, which in the absence of trauma, was considered a constitutional or developmental abnormality, and which the evidence did not show was incurred in or permanently aggravated by military service.  

2.  The Veteran did not submit a notice of disagreement with the September 1971 rating decision, and no new and material evidence was received by VA within one year of the issuance of the September 1971 rating decision.

3.  A November 1993 rating decision denied entitlement to service connection for a right eye injury based on the determinations that the Veteran's service medical records were negative for an eye injury, and a May 1993 private physician's report stated there were no signs of trauma in the eyes.  

4.  The November 1993 rating decision listed the Veteran's service medical records dated from September 1970 to May 1971 among the evidence.  

5.  The Veteran did not submit a notice of disagreement with the November 1993 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 1993 rating decision.

7. A July 2002 notice letter informed the Veteran that the RO could not locate his claims file, and it had to be rebuilt.  

8.  An October 2002 rating decision denied entitlement to residuals of a right eye injury.  

9.  In November 2002, the Veteran submitted a notice of disagreement with the October 2002 rating decision.

10. A June 2006 Board decision denied entitlement to service connection for residuals of a right eye injury, but noted that the only service treatment records available in the rebuilt claims file were his entrance examination report and an April 1971 examination report.  

11.  Since the June 2006 Board decision, the Veteran's complete service treatment records have been re-associated with evidentiary record.

12. Since the November 1993 RO decision, the Veteran submitted a January 2010 examination report from Dr. D.A.K. which diagnosed an ocular contusion of the right eye from a blast injury to the right eye in the military.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a right eye injury.

13. A February 2004 rating decision denied entitlement to service connection for PTSD based on the determinations that the Veteran's service records were negative for evidence of a military-related stressor, the Veteran's claimed stressor of a right eye injury during service could not be corroborated, and a current diagnosis of PTSD was not of record.  

14.  The Veteran did not submit a notice of disagreement with the February 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2004 rating decision.

15. Since the February 2004 RO decision, the Veteran submitted a December 2009 VA mental health history and physical note, which includes a diagnosis of PTSD.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The September 1971 rating decision, which denied entitlement to service connection for a right eye injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The November 1993 rating decision, which denied entitlement to service connection for a right eye injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The additional evidence received since the November 1993 rating decision is new and material, and the claim of entitlement to service connection for residuals of a right eye injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The February 2004 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

6. The additional evidence received since the February 2004 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Under 38 C.F.R. § 3.156(c)(1), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim...Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease...."

Reconsideration of a Board decision may be accorded at any time by the Board on motion by an appellant or his or her representative, or on the Board's own motion, upon discovery of new and material evidence in the form of relevant records or reports of the service department concerned.  38 C.F.R. § 20.1000(b).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

Analysis

	Right Eye Injury

A September 1971 rating decision denied the Veteran's claim of entitlement to service connection a right eye injury based on the determinations that there was no record of an eye injury in service, the Veteran's entrance examination noted defective vision in the right eye, an evaluation prior to discharge showed a diagnosis of microtropia, right, with amblyopia, and a VA examination diagnosed amblyopia of the right eye, which in the absence of trauma, was considered a constitutional or developmental abnormality, which the evidence did not show was incurred in or permanently aggravated by military service.  The Veteran did not submit a notice of disagreement with the September 1971 rating decision, and no new and material evidence was received by VA within one year of the issuance of the September 1971 rating decision.  As such, the September 1971 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A November 1993 rating decision denied entitlement to service connection for a right eye injury based on the determinations that the Veteran's service medical records were negative for an eye injury, and a May 1993 private physician's report stated there were no signs of trauma in the eyes.  The rating decision listed the Veteran's service medical records dated from September 1970 to May 1971 among the evidence.  The Veteran did not submit a notice of disagreement with the November 1993 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 1993 rating decision.  As such, the November 1993 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In June 2002, the Veteran filed a claim to reopen his claim of entitlement to service connection for a right eye injury.  A July 2002 notice letter informed the Veteran that the RO could not locate his claims file, and it had to be rebuilt.  In an October 2002 rating decision, the RO denied entitlement to residuals of a right eye injury, and noted that evidence included "[s]ome service medical records for the period, including enlistment exam and separation exam[.]"  In November 2002, the Veteran submitted a notice of disagreement with the October 2002 rating decision.

A June 2006 Board decision denied entitlement to service connection for residuals of a right eye injury, but noted that the only service treatment records available in the rebuilt claims file were the Veteran's entrance examination report and an April 1971 examination report.  

The evidentiary record currently includes the Veteran's full service treatment records; however it is unclear exactly when the full service treatment records were re-associated with the evidentiary record.

The Board finds that the evidence of record indicates the RO had access to and reviewed the Veteran's complete service treatment records before issuing the September 1971 and November 1993 rating decisions.  First, the service treatment records are stamped as received by the RO in September 1971.  Further, the September 1971 and November 1993 rating decisions list the Veteran's service treatment records among the evidence considered, and discuss the evidence therein.  

However, the Board affords the Veteran the benefit of the doubt, and finds that VA did not have the Veteran's complete service treatment records to consider in association with the October 2002 rating decision and June 2006 Board decision.  Those decisions only list the Veteran's entrance and separation examinations as evidence, and in its June 2006 decision, the Board did not discuss other relevant service treatment records that it would have were they associated with the evidence of record at that time.  Therefore, as the Board finds the Veteran's full service treatment records were re-associated with the evidentiary record after the June 2006 Board decision, reconsideration of the Veteran's claim that was before the Board in June 2006 is warranted.  See 38 C.F.R. § 3.156(c); see also 38 C.F.R. § 20.1000(b).  Accordingly the appeal currently before the Board is from the October 2002 rating decision.

Since the final November 1993 RO decision, the Veteran submitted a January 2010 eye examination report from Dr. D.A.K., which diagnosed an ocular contusion of the right eye from a blast injury to the right eye in the military.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in November 1993, and indicates the Veteran has a current right eye disability that is a residual of a right eye injury during military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right eye injury, as it raises a reasonable possibility that the Veteran's current right eye disability is a residual of a right eye injury during military service.

	PTSD

A February 2004 rating decision denied entitlement to service connection for PTSD based on the determinations that the Veteran's service records were negative for evidence of a military-related stressor, the Veteran's claimed stressor of a right eye injury during service could not be corroborated, and a current diagnosis of PTSD was not of record.  The Veteran did not submit a notice of disagreement with the February 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2004 rating decision.  As such, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final February 2004 RO decision, the Veteran submitted a December 2009 VA mental health history and physical note, which includes a diagnosis of PTSD.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in February 2004, and indicates the Veteran has a current diagnosis of PTSD.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD, as it raises a reasonable possibility that the Veteran has a current acquired psychiatric disorder, to include PTSD.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right eye injury is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The medical evidence of record indicates there may be outstanding private treatment records related to the Veteran's current right eye disability.  In a May 1993 letter opinion, Dr. W.F.C. stated that he had examined the Veteran in May 1993, and that the Veteran's "visual status has remained unchanged since he was first examined in this office."  There are no other treatment records from Dr. W.F.C. associated with the evidentiary record.  In a September 2004 letter, Dr. H.R.P. of Arlington Eye Physicians stated that the Veteran was examined in September 2004, and that further testing of the Veteran's visual field had been scheduled.  There are no further treatment records from Arlington Eye Physicians or Dr. H.R.P. of record.  In a January 2010 report of examination from Kleiman Evangelista Eye Center and Associates, the physician noted, "Past medical, ocular, family and social history was [sic] reviewed.  Any changes were noted on the EMR [electronic medical record] template."  It is unclear from the examination report whether this was the Veteran's first visit and examination with that office.  Further, the physician diagnosed an ocular contusion of the right eye from a blast injury to the right eye in the military, and stated that they would "continue to observe [the] condition and[/]or symptoms."  No other treatment records from Kleiman Evangelista Eye Center and Associates are of record.  On remand, the AOJ should make appropriate efforts to obtain any outstanding private treatment records relevant to the Veteran's current right eye disability.

As noted above, in January 2010 Dr. D.A.K. diagnosed an ocular contusion of the right eye from a blast injury to the right eye in the military.  However, upon VA examinations in December 2003 and November 2005, the VA examiners opined that they did not find evidence of damage or an injury to the Veteran's right eye.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current right eye disability, and to have an examiner reconcile the findings of Dr. D.A.K. with the previous VA examination results.

The evidence of record also indicates there are outstanding treatment records relevant to the Veteran's current acquired psychiatric disorder.  The Veteran testified at his October 2014 Travel Board hearing that he receives mental health treatment from VA at a clinic in Fort Worth, Texas, that he first began receiving mental health treatment around 2003, and that he was first diagnosed with PTSD around 2007 or 2008 by VA.  The Veteran testified that he saw two mental health professionals before his current treatment provider, one of whom was also through the VA clinic in Fort Worth.  Currently of record is a May 2003 psychiatric evaluation report from a private physician, Dr. M.B.F.  In a December 2009 VA mental health history and physical examination report, Dr. M.B.F.'s assessment to rule out PTSD was noted, and the VA provider noted that the Veteran's private primary care physician agreed with that diagnosis.  In the May 2003 evaluation, Dr. M.B.F. noted the Veteran's primary care physician was a Dr. N.R. in Arlington.  See also August 2004 Dr. N.R. letter (Veteran has been a patient since 1982).  On remand, the AOJ should obtain the Veteran's outstanding VA treatment records, and ask the Veteran to identify any private treatment records relevant to his acquired psychiatric disorder, to include PTSD, and make appropriate efforts to obtain those records.

On his April 1971 Report of Medical History for his Class III examination, the Veteran checked that he had eye trouble, and wrote that he had no sight in his right eye.  The Veteran further wrote that he had 50 percent vision in his right eye when he entered service, but he "got [a] carbine off of [an] M-16 in [his] eye during basic [training]," and that he no longer had any sight in his right eye.  The Veteran has consistently reported that he suffered an injury to his right eye during an accident in basic training with a machine gun, in which he got carbon and metal fragments in his right eye.  See, e.g., October 2014 Travel Board hearing testimony; January 2010 Kleiman Evangelista Eye Center and Associates report; September 2004 Veteran letter to his senator; August 2004 Dr. N.R. letter; December 2003 VA examination report; November 2003 DRO hearing testimony; July 1971 VA examination report.  In his May 2003 psychiatric evaluation, Dr. M.B.F. noted the Veteran's reports of the in-service injury to his eye, and ultimately opined that PTSD should be ruled out.  In December 2009, the Veteran presented for a VA PTSD evaluation, and stated it was "related to [a] 1971 machine gun accident which injured his eye."  The VA mental health professional diagnosed PTSD.  The Veteran and his wife have indicated that since service, the Veteran is "petrified" of losing his other eye and/or becoming totally blind.  See, e.g., October 2014 Travel Board hearing testimony.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment and/or testing for his eyes, and for his PTSD, as well as the dates of such treatment.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include: 

a) Dr. W.F.C. regarding the Veteran's eyes, to include treatment and visual testing prior to and including 1993;

b)  Dr. H.R.P. and/or Arlington Eye Physicians, to include reports of all visual testing performed in 2004 and/or 2005;

c)  Kleiman Evangelista Eye Center and Associates, to include any testing and/or treatment before or after the January 2010 examination of record;

d) Dr. M.B.F., to include any treatment records or reports other than the May 2003 psychiatric evaluation; and

e) Dr. N.R., the Veteran's primary care physician beginning in 1982.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA facilities at which he has received treatment and/or counseling regarding his eyes and/or his PTSD.  The AOJ should obtain all outstanding VA treatment records, to include all mental health treatment records from the VA clinic in Fort Worth, Texas since at least 2003.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current right eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all disabilities of the right eye that are currently manifested, or that have been manifested at any time since June 2002.

The examiner is specifically asked to reconcile the diagnosis of an ocular contusion of the right eye from a blast injury to the right eye by Dr. D.A.K. in January 2010, with the opinions of the December 2002 and November 2005 VA examiners that they did not find evidence of damage or an injury to the Veteran's right eye.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the right eye disability originated during active duty, or is in any other way causally related to the Veteran's active duty service?

The examiner should specifically address the Veteran's report of getting carbon and metal fragments in his eye from a machine gun accident during basic training.  See, e.g., October 2014 Travel Board hearing testimony.

c) As to any right eye disability which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should specifically address the Veteran's contentions that any loss of vision in his right eye that he had going into active duty service severely increased during service, and has progressively worsened ever since service.  See, e.g., October 2014 Travel Board hearing testimony; April 1971 Report of Medical History.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since June 2010.

The examiner should address the diagnosis of PTSD in the Veteran's VA treatment records, as well as the Veteran's claimed symptoms of anxiety, depression, exaggerated startle response, and hypervigilence.  See June 2010 claim; December 2009 VA mental health history and physical note.  

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressor of an injury to his right eye, including carbon and metal fragments in his eye, from a machine gun accident during basic training.  See, e.g., October 2014 Travel Board hearing testimony; see also December 2013 statement by the Veteran's brother (reporting that while also in service, he was informed of the Veteran's injury to his right eye during a training exercise).

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since June 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should address the Veteran and his wife's contentions that since service, the Veteran has been continually "petrified" of losing his other eye and/or of going totally blind.  See October 2014 Travel Board hearing testimony; see also August 2010 wife statement.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since June 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's current right eye disability.

e) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since June 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's current right eye disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should conduct any other development deemed appropriate.  The AOJ should ensure that the VA examination reports comply with the Board's remand instructions.

6. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


